Case 20-10343-LSS Doc 3174 Filed 05/06/21 Page1of2

© foes SusTie. S, Aer sTEM. ED

j Ale ! WD yhoo
“Liter "EF realk € Yager Busy

Pip L2Y fe 7p Shes 7:

Ipen and
LF m my Frond Coy) a Keng
By Slout ore 3 i> The arm

(

     

fh

 
  
 

   
 

      

Yee, “ee Or) Gee nde re
CA

ee fav C05)
“ OP sess rong

 

pe_cnd

ao £ ey
YnanK you Foe ov Time.

*

 

 
 

Case 20-10343-LSS Doc 3174 Filed 05/06/21 Page 2 of 2

28 APR 2621 PM 24

SS..s.

aN
SA HREVEPORTLA 710 es :

  

whe SiMers Tein ———

CLS2 oth?
Soy Stig &

138 me seal OH eb tiem

 
